                                                                                                                                         Michael S. Horn
                                                                                                                  Member of New Jersey|and New York Bars
                                                                                                                                   mhorn@archerlaw.com
                                                                                                                           201-498-8529 (Ext. 7529) Direct
                                                                                                                                  201-342-6611 Direct Fax

                                                                                                                                       Archer & Greiner, P.C.
                                                                                                                               Court Plaza South, West Wing
                                                                                                                                   21 Main Street, Suite 353
                                                                                                                                 Hackensack, NJ 07601-7095
                                                                                                                                         201-342-6000 Main
                                                                                                                                           201-342-6611 Fax
                                                                                                                                        www.archerlaw.com



 June 8, 2021


 VIA ECF
Judge William F. Kuntz, II
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         Re:        Xiamen ITG Group Corp., Ltd. v. Peace Bird Trading Corp.
                    Civil Action No. 21-cv-0535

 Dear Judge Kuntz:

         We represent the Defendant, Peace Bird Trading Corp. in the above referenced matter.
 Please accept this letter as a request for an adjustment of the brief schedule, which was previously
 set by the Court regarding the motion to dismiss in lieu of an answer to the outstanding petition.

        As the Court is aware, this matter is related to the following two pending matters: Xiamen
 ITG Group Corp., Ltd. v. Peace Bird Trading Corp., et al., Civil Action No. Case No. 1:19-cv-
 06524-DLI-ST (“First Filed Action”) and Xiamen ITG Group Corp, LTD. v. Crystal Vogue, Inc.,
 Civil Action No. 2:21-cv-02813 (“New Jersey Action”). We have advised all the Courts in those
 matters that we are seeking to withdraw because of, among other things, a breakdown in
 communication with our clients. This renders it unfeasible to continue to represent our clients
 especially in light of the fact that the cases involve a significant amount of documents in foreign
 languages and the fact that many of the facts occurred outside of this country.

          In any event, the Court in the First Filed Action has provided my clients sixty (60) days to
 procure new counsel. That Court has permitted us to file a formal application to withdraw within
 thirty (30) days. The Court in the New Jersey Action has permitted us to file our application next
 week. In this action, we are seeking to adjust the motion schedule and we are to update Magistrate
 Judge Vera M. Scanlon by June 16, 2021 as to whether our client has retained counsel and whether
 the schedule has been adjusted.

          The communication issues that are part of the basis for our application to withdraw, renders
 an adjournment of the motion schedule prudent since it is not feasible to prepare responsive papers
 in light of the circumstances. In addition, it would promote judicial efficiency to adjust the motion
 schedule so that there is more clarity on whether Defendant will retain new counsel. Furthermore,


        Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
Judge William F. Kuntz, II
June 8, 2021
Page 2

since part of the relief in the motion to dismiss is to seek to consolidate this case with the First
Filed Case, we believe it would promote judicial economy to have this motion briefed after our
client has had time to retain counsel, as provided by that Court.

       Based upon the above, it is respectfully requested that the date for Plaintiff to oppose the
motion be changed to July 30, 2021 and the reply be due on August 30, 2021.

         We have worked with our adversary on this scheduling adjustment and they have consented
to this change. We appreciate the Court’s consideration as to this schedule adjustment.



                                                      Respectfully,



                                                      MICHAEL S. HORN
MSH
221319252v1
